Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-12 and 17-20 are presented for examination.
3.          This office action is in response to the Response to Election / Restriction Filed 01/05/2021. 4.	In response to the restriction requirement, but without conceding the propriety thereof, Applicant elects Group I (claims 1-12 and 17-20), without traverse, and without prejudice to the presentation of the claims of Group II (claims 13-16) in later applications.
5.	Claims 1 and 17 are independent claims.
6.	The office action is made Non-Final.

Information Disclosure Statement
7.        The information disclosure statement (IDSs) submitted on 09/27/2019, 03/12/2020, 09/01/2020 and 01/06/2021 are considered by the examiner.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-10 and 17-20 are rejected under 35 U.S.C.103 as being unpatentable over Marcu et al (US 20020046018 A1) hereinafter as Marcu in view of LIN (US 20160247068 A1) hereinafter as LIN.

12.         Regarding claim 1, Marcu teaches a method for managing a session of dialogue with a chat bot, the method 2comprising: 
	 3accessing a question sentence comprising a plurality of fragments, wherein at 4least one fragment comprises a verb and a plurality of words, and wherein each fragment is an 5elementary discourse unit (Figs 8D and 12, [0082] and [0090], a question sentence with plurality of fragments, includes at least one verb and words, in line with the applicant Pre-Grant Pub [0056], a "sentence fragment," or "fragment" is a part of a sentence that can be divided from the rest of the sentence.);  
6generating a question communicative discourse tree that represents rhetorical 7relationships between the plurality of fragments, the question communicative discourse tree 8comprising a root node ([0004], [0030], “parsing an input text segment to generate a parse tree (e.g., a discourse tree or a syntactic tree) for the input segment” Fig 3, [0071], [0134]); 
 9identifying a question sub-discourse tree from the question communicative 10discourse tree, wherein the question sub-discourse tree comprises at least one of the fragments 11and represents a sub-question ([0078], [0091] in line with the applicant Pre-Grant Pub [0206]);  
12accessing a plurality of candidate answers, each candidate answer comprising a 13plurality of fragments ([0217], Fig 17 step 1706 in line with the applicant Pre-Grant Pub [0208]);  	Marcu implicitly teaches 14generating, for each candidate answer, a candidate answer communicative 15discourse tree that represents rhetorical relationships between the plurality of fragments in the 16respective candidate answer and comprises a root node ([0030], “applying a statistical model to determine a probability of correctness for each of potential solution, and extracting one or more high- probability solutions based on the solutions' respective determined probabilities of correctness” [0094], [0221]-[0223]); 
 17for each candidate answer, computing a level of complementarity between the 18question sub-discourse tree and the respective candidate answer discourse tree by applying a 19classification model to the question sub-discourse tree and to the respective candidate answer 20discourse tree ([0030]“applying a statistical model to determine a probability of correctness for each of potential solution, and extracting one or more high- probability solutions based on the solutions' respective determined probabilities of correctness” [0094], [0221]-[0223]); and  
21selecting an answer from the candidate answers based on the computed level of 22complementarity ([0030], [0028], [0221]-[0223], ranking the multiple possible solutions generated);; and 
 23providing the selected answer to a user device ([0036], “These multiple solutions may be desirable if, for example, the output of the summarizer was being provided to a user (e.g., human or computer process) that could make use of multiple outputs.”).  
However LIN teaches generating, for each candidate answer, a candidate answer communicative 15discourse tree that represents rhetorical relationships between the plurality of fragments in the 16respective candidate answer and comprises a root node (Abstract, Figs 4, 5a step 503, [0022], [0028], [0044], [0045], [0050]-[0058], [0063], [0072], [0088], [0090], [0093], [0096] and [0101]-[0102]); 
 17for each candidate answer, computing a level of complementarity between the 18question sub-discourse tree and the respective candidate answer discourse tree by applying a 19classification model to the question sub-discourse tree and to the respective candidate answer 20discourse tree (Abstract, Figs 4, 5a step 503, [0022], [0028], [0044], [0045], [0050]-[0058], [0063], [0072], [0088], [0090], [0093], [0096] and [0101]-[0102]); and  
21selecting an answer from the candidate answers based on the computed level of 22complementarity  (Abstract, Figs 4, 5a step 503, [0022], [0028], [0044], [0045], [0050]-[0058], [0063], [0072], [0088], [0090], [0093], [0096] and [0101]-[0102], ranking step);; and 
 23providing the selected answer to a user device (Abstract, Figs 4, 5a step 503, [0022], [0028], [0044], [0045], [0050]-[0058], [0063], [0072], [0088], [0090], [0093], [0096] and [0101]-[0102], [0015], “return the most matched texts to the user as an answer”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in LIN’s system into Marcu’s and by incorporating LIN into Marcu because both system are related to automatic question answering would reduce costs for operation and collection of the question and answer library and saves storage resources occupied by the question and answer library.


2513.	Regarding claim 2, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches wherein identifying the question sub-discourse tree further comprises identifying a rhetorical relation that is (i) not joint and (ii) not elaboration ([0007], a rhetorical relation could me evidence, background and cause and not necessary join and eleboration).  

2814.	Regarding claim 3, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches wherein accessing a plurality of candidate answers 29comprises searching for keyword matches derived from elementary discourse units of the 30question communicative discourse tree against (i) a database of a discourse corpus (Marcu, [0037], [0067], [0077]), (ii) a 31database of a keyword corpus (Marcu, [0023]) (LIN, [0037], [0083]), or (iii) past utterances received.  

15.	Regarding claim 4, Marcu and LIN teach the invention as claimed in claim 3 above and further LIN teaches 34selecting an additional answer from the candidate answers based on an additional 35computed complementarity; 36providing the additional answer to the user device; 37receiving, from the user device, an indication of a preferred answer of the selected 38answer and the additional answer; and 39performing an additional search for keyword matches ([0016]-[0017], interacting model).  

16.	Regarding claim 5, Marcu and LIN teach the invention as claimed in claim 3 above and further LIN teaches  2requesting clarification from a user of the question sentence based on a keyword 3search; 4generating a new sub-discourse tree from the clarification; and 5providing the new sub-discourse tree and an additional candidate answer 6discourse tree to the classification model ([0043], adjusting the user model).  

117.	Regarding claim 6, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches the rhetorical relationships include a 2contrast, a solution, a motivation, a background information, an evidence, an antithesis, an 3emphasis of an attitude or a belief, a purpose, a temporal circumstance, a spatial circumstance, or 4a situational circumstance ([0007], [0023], [0078], [0094]).  

181.	Regarding claim 7, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches wherein the classification model is a nearest neighbor model ([0012], reduce-nn) or a tree-kernel learning model ([0067]).  

119.	Regarding claim 8, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches wherein applying the classification model 2comprises pairing the question sub-discourse tree and the respective candidate answer discourse 3tree ([0028], [0143], [0147], [0197]).  

20.	Regarding claim 9, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu teaches wherein selecting the answer from the plurality of 2candidate answers comprises ranking the candidate answer discourse trees and selecting a 3candidate answer associated with a highest ranked complement pair discourse tree ([0030], [0028], [0221]-[0223], ranking the multiple possible solutions generated).  

21.	Regarding claim 10, Marcu and LIN teach the invention as claimed in claim 9 above and further Marcu teaches wherein the ranking is determined by an answer 6popularity of past searches, a searching rank learned by a search engine on a basis of a number of 7searches for a same user or a same type of query ([0222], “the multiple possible solutions generated in step 1706 are ranked using pre-generated ranking statistics from a statistical model”).  

22.	Regarding claims 17-20, those claims recite a non-transitory computer readable storage medium storing instructions performs the method of claims 1-4 respectively and are rejected under the same rationale.

23.        Claims 11-12 are rejected under 35 U.S.C.103 as being unpatentable over Marcu et al (US 20020046018 A1) hereinafter as Marcu in view of LIN (US 20160247068 A1) hereinafter as LIN as claimed in claim 1 above and further in view of Womack et al (US 20080228467 A1).

242242424.	Regarding claim 11, Marcu and LIN teach the invention as claimed in claim 1 above and further Marcu and LIN teaches wherein generating a communicative discourse 3tree comprises: 4accessing a sentence comprising a plurality of fragments, wherein at least one 5fragment comprises a verb and a plurality of words (see claim 1 mapping), each word comprising a role of the words 6within the fragment, wherein each fragment is an elementary discourse unit; 
	 7generating a discourse tree that represents rhetorical relationships between the 8plurality of fragments, wherein the discourse tree comprises a plurality of nodes, each 9nonterminal node representing a rhetorical relationship between two of the plurality of 10fragments, each terminal node of the nodes of the discourse tree is associated with one of the 11plurality of fragments (see claim 1 mapping plus [0005], [0078] and [0152]).
Both Marcu and LIN didn’t teach matching each fragment that has a verb to a verb signature.
However Womack teaches 12matching each fragment that has a verb to a verb signature ([0024], [0037]-[0038], [0063], [0097]-[0099], [0106], [0123], “semantic role or role of the verb” in line with the applicant Pre-Grant Pub [0057]-[0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachins suggested in Womack’s system into Marcu and LIN combined system and by incorporating Womack into Marcu and LIN combined system because both system are related to automatic question answering would store information as a plurality of individual concepts that are capable of being connected to each other through predetermined relationships.

251425.	Regarding claim 12, Marcu, LIN and Womack teach the invention as claimed in claim 11 above and further Womack teaches wherein the matching comprises: 
 15accessing a plurality of verb signatures, wherein each verb signature comprises 16the verb of the respective fragment and a sequence of thematic roles, wherein thematic roles describe a relationship between the verb and related words ([0024], [0037]-[0038], [0063], [0097]-[0099], [0106], [0123], “semantic role or role of the verb”); 
18determining, for each verb signature of the plurality of verb signatures, a plurality 19of thematic roles of the respective signature that match a role of a word in the respective 20fragment;  21selecting a particular verb signature from the plurality of verb signatures based on 22the particular verb signature comprising a highest number of matches; and 23associating the particular verb signature with the respective fragment ([0024], [0037]-[0038], [0063], [0097]-[0099], [0106], [0123], “semantic role or role of the verb”).

CONCLUSION
26.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Galitsky et al (US 20090282019 A1)
Galitsky et al (US 20090089252 A1)
Botros et al (US 20080172409 A1)
Galitsky et al (US 20010053968 A1)
Hertz et al (US 20190354544 A1)
McAteer et al (US 20180373701 A1)
Palakovich et al (US 20160099892 A1)
Mikolov et al (US 9037464 B1)
Dayal et al (US 7840556 B1)
Horvitz (US 7519529 B1)
Jensen et al (US 7152031 B1)
Cadot (US 5495605 A)
Byron et al (US 20150161512 A1)
Wroczynski et al (US 20140136188 A1)
Thione et al (US 20070073533 A1)
Galitsky (US 20140040288 A1) 
Deboue et al (US 20120078902 A1)
Bull et al (US 20190163756 A1)
Koll et al (US 20120041950 A1) 
Sun et al (US 20180189385 A1)
Kimelfeld et al (US 9292490 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169